Levis, P.
(dissenting), said:
In tliis ease I dissent from the opinion of the court, and am for affirming the decree of the circuit court. The case is narrowed down hy the exception to the commissioner’s report to the simple question of the measure of damages. The rule adopted hy this court is, in my opinion, not only unjust, but contrary to'the long-settled rule which governs in such eases. Here the measure of damages is held to be the loss sustained by the appellants by reason of their inability, on account of the default of the appellees, to fulfil certain contracts made by them for the sale and delivery of lumber to other parties. Hut those contracts were collateral to the contract between the parties to this appeal, and were, in point of time, 'subsequent thereto. They could not, therefore, have been in the contemplation of the parties when the contract, ivas made, the breach of which is the subject of this controversy.
Decree rea'BRSed.